371 U.S. 5 (1962)
FAIRVIEW PUBLIC UTILITY DISTRICT NUMBER ONE ET AL.
v.
CITY OF ANCHORAGE.
No. 223.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE SUPREME COURT OF ALASKA.
George E. C. Hayes for appellants.
Charles S. Rhyne for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.